Citation Nr: 0620856	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a nonservice-connected (NSC) death pension 
benefits.




ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active duty service from May 1943 to March 
1947, September 1948 to July 1950, and July 1952 to April 
1955; he died in July 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating determination by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in September 1995; the appellant filed a 
claim of entitlement to nonservice-connected death pension 
benefits in October 2003.

2.  In 2003, the appellant's countable income consisted of 
monthly income from Social Security Administration (SSA) 
benefits, U.S. Civil Service, and other income totaling 
$28,078 per year.

3.  In her original application, the appellant claimed $9,028 
in unreimbursed medical expenses for 2003.

4.  The appellant claimed $4,324 in unreimbursed medical 
expenses for 2002.

5.  The appellant's annualized countable income exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse.




CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

In the present case, the RO provided the appellant 
38 U.S.C.A. § 5103(a) notice in the original denial of her 
claim dated in November 2003.  The November 2003 letter of 
determination met all four elements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letter provided the 
appellant with a summary of the evidence, and specifically 
notified her that VA would obtain all relevant evidence in 
the custody of a federal department or agency, such as Social 
Security and other federal agencies.  She was advised that it 
was her responsibility to send financial information should 
her circumstances change.  Additionally, she was asked to 
submit any financial information in her possession.  She was 
also provided notice of applicable laws and regulations, and 
a discussion of the facts of the case, and the basis for 
denial.  

As sufficient and timely notice was provided to the 
appellant, it is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The original denial in 
November 2003 did not include adequate notice of an affective 
date for the claim on appeal; however, a letter complying 
with Dingess/Hartman was issued to the appellant in May 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, financial 
statements from appellant, information from Social Security 
Administration, as well as written statement from the 
appellant.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II. Death Pension

The record includes a certificate of death, showing that the 
veteran died in September 1995.  In October 2003, the 
appellant filed an "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse" (VA Form 21-534).  According to her 
application, the appellant indicated that her monthly income 
was the following:  $542 a month from Social Security 
Administration; $1000 a month in earnings and; $796 a month 
in U.S. Civil Service benefits.  Adding the monthly incomes 
together, the appellant was grossing $28,078.  In November 
2003, the RO notified the appellant that her claim for VA 
pension benefits was denied because her countable income 
exceeded the maximum annual pension rate.  The appellant 
appealed that determination.  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
Id.  Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Id.  Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Id.  Income from Social Security Administration benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  

Upon review, the appellant's gross income from U.S. Civil 
Service, earnings, and Social Security Administration in 2003 
and 2004 greatly exceeds eligibility.  The analysis does not 
end here.  Appellant may still be eligible for pension.  
Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272.

In her October 2003 application, appellant claimed 
unreimbursed medical expenses of $119 per month in insurance 
premiums ($1,428) and $150 per month for medications 
($1,800), physician visits not covered by health insurance 
totaling $150 a month ($1,800), and hospital bills not 
covered by health insurance totaling $4,000 for the year.  
Adding all her medical expenses listed, $9,028 should be 
deducted from her gross income for 2003.  However, 
subtracting her medical expenses ($9,028) into her countable 
income ($28,078) results in a final income total of $19, 050.  
As noted above, the MAPR effective December 2002 was $6,497, 
and effective December 2003 was $6,634.  Therefore, her 
countable income exceeded the MAPR effective December 2002 
and December 2003, even after reducing the income by her 
claimed unreimbursed expenses.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  

In her substantive appeal, appellant enclosed a copy of her 
Arizona Schedule A, Itemized Deduction Adjustments, which 
listed medical and dental expenses as $4,324 for the year of 
2002.  Reducing appellant's annual income of $28,078 by 
$4,324, results in a countable income $23,754.  This greatly 
exceeds the MAPR effective December 2002 and December 2003.  
Id.  As noted by the RO in the August 2005 SSOC, appellant's 
allowable unreimbursed medical expenses would have to exceed 
$21,000 before she would be otherwise eligible for death 
pension benefits.  

In her notice of disagreement and substantive appeal, 
appellant discussed her current financial hardship, health 
status, and the veteran's service to his country.   While the 
Board can certainly empathize with any financial and health 
difficulty the surviving spouse may experience, because the 
appellant's income exceeded the statutory limit, she is not 
entitled to VA death pension benefits.  The obligation of the 
Board is to determine the claim of this appellant with the 
facts of this case under the regulations and laws that govern 
entitlement for applicable VA benefits.  

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits even after reducing her income by 
unreimbursed expenses.  

Although recognizing the veteran's service and the 
contributions he made to his country, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West Supp. 
2005).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.


ORDER

Eligibility for pension benefits as a surviving spouse is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


